Exhibit 10(p)

CHURCH & DWIGHT CO., INC.

COMPENSATION PLAN FOR DIRECTORS

1. PURPOSE: The purpose of the Compensation Plan for Directors (the “Plan”) is
to provide a program that will enable Church & Dwight Co., Inc. (the “Company”)
to attract and retain well-qualified persons for service as members of the
Company’s Board of Directors (the “Board”) and, in so doing, more closely align
the interests of the Directors with those of the stockholders through the
ownership of Common Stock of the Company, par value $1.00 per share (the “Common
Stock”), by Directors. The Plan is intended to encourage long-term ownership in
the Company. All shares of Common Stock payable under the Plan shall be issued
under the Company’s Omnibus Equity Compensation Plan.

2. EFFECTIVE DATE: The Plan is effective as of January 1, 2011 (the “Effective
Date”). This Plan replaces the Company’s prior Compensation Plan for Directors,
which terminated as of the Effective Date of this Plan.

3. ELIGIBILITY: All Directors of the Company who are not full-time employees of
the Company are eligible to participate in the Plan (the “Participants”).

4. DETERMINATION OF COMPENSATION: In the fourth calendar quarter of each year,
the Board will establish Participants’ compensation for the next calendar year
(the “Compensation Year”), as to the annual retainer (“Annual Retainer”), the
number of meetings included in the Annual Retainer (“Included Meetings”) and the
fees for Board meetings and meetings of Committees of the Board attended in a
calendar year in excess of Included Meetings (“Excess Meeting Fees”) and the
annual equity grant to Participants under the Company’s Omnibus Equity
Compensation Plan.

5. DETERMINATION OF FEE-BASED COMPENSATION IN COMMON STOCK:

(a) All fee-based compensation (i.e., the Annual Retainer and Excess Meeting
Fees) (“Fee-Based Compensation”) paid to each Director for each Compensation
Year shall be calculated in shares of Common Stock, which shall be determined in
accordance with Section 5(b) below.

(b) The Annual Retainer shall be divided by the closing price of a share of
Common Stock as reported on the New York Stock Exchange on the last trading day
of the second calendar quarter. Excess Meeting Fees, if any, shall be divided by
the closing price of a share of Common Stock as reported on the New York Stock
Exchange on December 15 or, if December 15 is not a trading day, on the next
trading day. The Annual Retainer will be prorated for each Participant who is
not a member of the Board for the entire calendar year. The prorated Annual
Retainer shall be determined based on the number of whole or partial calendar
quarters of service as a member of the Board provided or to be provided by such
Participant For the purpose of these calculations, fractional shares shall be
counted as whole shares. (For example, assume that the Annual Retainer for a
Director is $90,000. If the closing price of Common Stock on the last trading



--------------------------------------------------------------------------------

day in June is $65 per share, then the Annual Retainer, calculated in terms of
shares of Common Stock, would be 1,384.61 shares, rounded to 1,385 shares).

6. CASH OPTION, ISSUANCE OF COMMON STOCK FOR FEE-BASED COMPENSATION:

(a) Notwithstanding anything in Section 5 to the contrary, each Participant
shall elect in each December with respect to the next following Compensation
Year whether, instead of receiving payments in all shares of Common Stock, the
Participant shall instead receive payment of the Fee-Based Compensation
hereunder 50% in cash and 50% in shares of Common Stock. With respect to a
Participant who has elected to receive 50% in cash, the calculation described in
Section 5 shall be made with respect to only one-half of the Fee-Based
Compensation, and the remainder of such Fee-Based Compensation shall be paid in
cash. The election under this Section 6 shall be made by providing written
notice to the Company’s Secretary not later than December 31. In the event
notice is not received by the Secretary by such date, then the Participant shall
receive his or her compensation entirely in Common Stock.

(b) Any Participant who is a director with respect to one Compensation Year, but
was not a director with respect to the immediately prior Compensation Year,
shall be permitted, within 30 days of becoming a director, to make the election
described in this Section 6 with respect to the Fee-Based Compensation to be
paid for such Compensation Year.

7. REMITTANCE OF FEE-BASED COMPENSATION: The shares of Common Stock and cash
compensation, if any, relating to the Annual Retainer shall be remitted to each
Participant as soon as practicable following the end of the second calendar
quarter (“Annual Retainer Pay Date”) and in the case of the Excess Meeting Fees,
such shares and cash shall be remitted as soon as practicable following
December 15 (“Excess Meeting Fees Pay Date”) of such Compensation Year. A
prorated Annual Retainer shall be paid on the Excess Meeting Fees Pay Date
except when a Participant’s service on the Board begins or ends prior to July 1.
In such case, the prorated Annual Retainer shall be paid on the Annual Retainer
Pay Date. All shares of Common Stock payable under this Plan shall be issued
under the Company’s Omnibus Equity Compensation Plan and shall be subject in all
respects to the terms of that Plan.

8. ANNUAL EQUITY GRANT: Annual equity grants to Participants shall be made on
the date in each year on which the Company holds its Annual Meeting of
Stockholders (“Annual Meeting”); provided, however, if a Participant first
becomes a Director on a date other than the date of the Annual Meeting, the date
of the Participant’s initial equity grant shall be the date on which such
Participant commences service as a Director. Each Participant shall be granted
only one (1) equity grant in each calendar year. All equity grants made under
this Plan shall be issued under the Company’s Omnibus Equity Compensation Plan
and shall be subject in all respects to the terms of that Plan.

 

2



--------------------------------------------------------------------------------

9. RIGHTS NOT TRANSFERABLE: The rights of a Participant under the Plan are not
transferable by a Participant other than pursuant to the laws of descent and
distribution.

10. ADMINISTRATION: The Plan shall be administered, and the provisions
interpreted, by a committee of at least three persons (all of whom shall be
persons not eligible to participate in the Plan and thereby disinterested)
having full discretionary authority to act (the “Committee”). The members of the
Committee shall be the Chief Executive Officer, the Executive Vice President
Finance and the Secretary of the Company. The Committee shall record its
proceedings under the Plan.

11. AMENDMENT OF THE PLAN: The Board may, at any time, or from time to time,
change or amend this Plan, as is deems advisable.

12. TERMINATION OF THE PLAN: This Plan may be terminated at any time, at the
discretion of the Board.

13. GOVERNING LAW: This Plan and all determinations made and actions taken
pursuant thereto shall be governed by the laws of Delaware.

 

3